Citation Nr: 0938995	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle sprain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1990, January 1990 to May 1990, March 2000 to 
December 2000, and January 2003 to October 2003.  He also 
served in the Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The issues before the Board today 
were remanded in May 2009 for further evidentiary and 
procedural development.  Unfortunately, as discussed below, 
neither issue is ready for appellate review.

The Veteran was previously in receipt of service connection 
for left ear hearing loss only.  By a decision dated in May 
2009, the Board granted service connection for right ear 
hearing loss.  The issue of entitlement to a compensable 
initial rating for left ear hearing loss was then remanded as 
inextricably intertwined with the implementation of the 
Board's grant.  In light of the way that hearing loss is 
rated by the VA, the Board indicated that the issue should be 
altered to reflect the fact that the Veteran is seeking a 
higher initial rating for his hearing loss disability, now 
rated bilaterally.  The proper issue for appellate review is 
now entitlement to a compensable initial rating for bilateral 
hearing loss; this is reflected above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the issues of entitlement to higher 
initial ratings for hearing loss and residuals of a right 
ankle sprain in May 2009 for further procedural and 
evidentiary development.  For the reasons discussed below, 
the Board finds that there was not substantial compliance 
with its remand directives; thus, it may not proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

I. Stegall Issues

In remanding the Veteran's right ankle disability, the Board 
noted that he had indicated that he was receiving treatment 
at the VA's Lorain Community-Based Outpatient Clinic (CBOC) 
for this disability.  As such records were considered in VA's 
constructive possession for adjudication purposes and were 
relevant to the current claim on appeal, the Board requested 
that the agency of original jurisdiction (AOJ) obtain any VA 
treatment records from this facility for the period from 
April 2005 through the present.  A review of the claims file 
reveals that the AOJ sent a request for these records in July 
2009.  However, as of the date of this remand, no VA 
treatment records have been associated with the claims file.  
There is also no indication that these VA treatment records 
do not exist or that further efforts to obtain them would be 
futile.  Under these circumstances, the Board's remand 
directives have not been completed and a remand is necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to requesting outstanding VA treatment records in 
its May 2009 Remand, the Board directed the AOJ to adjudicate 
the issue of entitlement to an initial compensable rating for 
bilateral hearing loss.  Following its adjudication of this 
issue, including implementation of the Board's May 2009 award 
of service connection for right ear hearing loss, the AOJ was 
directed to issue a supplemental statement of the case as to 
this issue.  The claims file reflects that the Veteran was 
assigned a noncompensable rating for bilateral sensorineural 
hearing loss effective April 22, 2005.  See RO Rating 
Decision dated July 6, 2009.  However, no supplemental 
statement of the case has been sent to the Veteran on this 
issue as of the date of this decision.  A remand is therefore 
necessary to comply with the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

II. New Examinations

Since the Veteran's last VA audiological examination in April 
2006, the United States Court of Appeals for Veterans Claims 
(Court) has held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  A review of the April 2006 VA 
audiological examination report indicates that the 
audiologist failed to comment on the functional effects 
caused by the Veteran's bilateral hearing loss disability.  
Thus, in light of the Court's holding in Martinak and with 
consideration of the fact that VA has a duty to provide a 
contemporaneous examination which contains sufficient detail, 
reflects the whole recorded history of a veteran's 
disability, and reconciles the various reports into a 
consistent picture, the Board is of the opinion that the 
Veteran should be afforded a new VA audiological examination 
while this appeal is being remanded.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 
(2008).  

Similarly, a new examination should be provided to fully 
evaluate the current residuals of his service-connected right 
ankle disability.  In this regard, the Veteran indicated on 
his October 2005 Substantive Appeal that he now wears an 
ankle brace for stability as prescribed by the VA.  As the 
use of a support product might indicate a worsening of his 
disability, and with consideration of the amount of time 
which has passed since his last evaluation, the Board 
concludes that a new examination should be provided which can 
provide a complete picture of the Veteran's current 
symptomatology and any associated functional deficits.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).  See 
also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's 
duty to assist includes the conduct of a contemporaneous 
medical examination, in particular where it is contended that 
a service-connected disability has become worse).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Lorain CBOC for the period from April 
2005 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After any outstanding treatment 
records have been associated with the 
claims file, schedule the Veteran for a VA 
audiology examination to determine the 
extent of his disability due to bilateral 
hearing loss.  The claims file and a copy 
of this remand must be made available to 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  The examiner is directed to 
conduct all necessary testing, including 
pure tone threshold testing and word 
recognition testing using the Maryland CNC 
word list.  The examiner should also fully 
describe the effects of the Veteran's 
hearing disability on his occupational 
functioning and daily activities.  If the 
examiner cannot complete audiological 
testing or speech recognition testing for 
any reason, he/she should provide a 
detailed explanation for why such testing 
cannot be completed.

3.  After any outstanding treatment 
records have been associated with the 
claims file, schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a right ankle sprain.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should describe any residuals 
associated with the Veteran's service-
connected right ankle sprain.  The 
examiner should provide specific findings 
as to the range of motion of his right 
ankle, including an opinion as to whether 
any such limitation of motion is 
"moderate" or "marked."  Any pain 
during range of motion testing should be 
noted, and the examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion (with and without repetition).  
He/she should also note whether there is 
any objective evidence of weakness, excess 
fatigability, and/or incoordination 
associated with his ankle disability.  If 
observed, the examiner should specifically 
comment on whether the Veteran's range of 
motion is affected, and if possible, 
provide the additional loss of motion in 
degrees.  The examiner should also state 
whether there is any evidence of ankylosis 
of the ankle, and if so where, whether 
there is any evidence ankylosis of the 
subastragalar or tarsal joint, and if so, 
whether it is in poor or good weight-
bearing position, and whether there is 
evidence of any malunion of the os calcis 
or astragalus with moderate or moderate 
deformity.  A rationale should be provided 
for all opinions.  

4.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the issues of (i) entitlement 
to an initial rating in excess of 10 
percent for residuals of a right ankle 
sprain, and (ii) entitlement to a 
compensable initial rating for bilateral 
hearing loss.  Unless the benefits sought 
on appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


